Exhibit 10.1

KEY EMPLOYEE AGREEMENT

September 13, 2007

To:          Mr. David E. O’Neil

251 Willow Gate Rise

Holliston, MA 01746

This Key Employee Agreement, is entered into between SatCon Technology
Corporation, a Delaware corporation with its principle place of business at 27
Drydock Avenue, Boston, MA (the ‘Company’) and David E. O’Neil, its Vice
President of Finance and Treasurer who resides at 251 Willow Gate Rise,
Holliston MA, 01746 (the ‘Employee’).

1.     Position and Responsibilities.

1.1   You shall serve as Vice President of Finance and Treasurer for the
Company, (or in such other executive capacity as shall be designated by the
Board of Directors and reasonably acceptable to you) and shall perform the
duties customarily associated with such capacity from time to time and at such
place or places as the Company shall designate are appropriate and necessary in
connection with such employment.

1.2   You will, to the best of your ability, devote your full time and best
efforts to the performance of your duties hereunder and the business and affairs
of the Company.  You agree to perform such executive duties as may be assigned
to you from time to time by or on the authority of the Company’s Board of
Directors or of a person so designated by the Company’s Board of Directors.

1.3   You will dutifully, punctually and faithfully perform and observe any and
all rules and regulations, which the Company may now or shall hereafter
establish governing the conduct of its business.

2      Term of Employment.

2.1   This Agreement shall be automatically renewed annually, unless you or the
Company shall give the other party not less than three (3) months written notice
of non-renewal.  Your employment with the Company may be terminated at any time
as provided in Section 2.2

2.2   The Company shall have the right, on written notice to you, to terminate
your employment:

(a)    immediately at any time for cause; or

1


--------------------------------------------------------------------------------


(b)    in the event that your employment is terminated without cause during the
term of this Agreement or any extension thereof (without your consent) or your
Base Salary is reduced (without your consent) or there is a substantial change
in your position, title or authority within the Company (without your consent)
or there is a change of your principal place of employment from the greater
Boston, Massachusetts area (without your consent), or this Key Employee
Agreement is not renewed (without your consent), then you shall receive in full
an amount equal to 100% of your Base Salary immediately preceding such event,
payable in 26 equal installments in accordance with the Company’s payroll
policies.  You will be entitled to participate in all health and dental benefit
programs that the Company establishes and makes available to its employees, at
the prevailing employee rates for one year from your termination date.  Other
benefits of life insurance and long-term disability will cease upon
termination.  Unvested stock options shall vest upon termination and you will
have two (2) years beyond the termination date to exercise stock options
previously granted. 

2.3   For purposes of Section 2.2, the term ‘cause’ shall mean that one of the
following has occurred, as determined by the Board of Directors of the Company
acting in good faith: (i) the falseness of any warranty or representation by you
herein or the willful breach or habitual neglect of your obligations under this
Agreement or your duties as an employee of the Company,(ii) your conviction of,
or your entry of a pleading of guilty or no contest with respect to, a felony or
any lesser crime of which fraud or dishonesty is a material element; (ii) your
willful dishonesty towards the Company; (iii) your knowing and intentional
failure to comply with applicable laws with respect to the execution of the
Company’s business operations or his material breach of this Agreement; (v) your
engagement in any act of theft, fraud, embezzlement, dishonesty, moral
turpitude, sexual harassment or similar conduct which has resulted or is likely
to result in material damage to the Company or any of its affiliates or
subsidiaries; your habitual intoxication or continued abuse of illegal drugs
which materially interferes with your ability to perform your assigned duties
and responsibilities; or (vii) your breach of any material term of this
Agreement.

3      Compensation and Benefits.  You shall receive the compensation and
benefits set forth below:

3.1   Base Salary.  Your Base Salary shall be $195,780.00 per annum, payable in
accordance with the Company’s payroll policies.  Such salary shall be subject to
adjustment thereafter as determined by the Company’s Board of Directors.

2


--------------------------------------------------------------------------------


3.2   Bonus.  You may also receive an annual bonus, the awarding and the amount
of which shall be determined by the Company’s Board of Directors in its sole
discretion.

3.3   Vacation.  You shall be entitled to all legal holidays, and four (4) weeks
paid vacation per annum.

3.4   Insurance and Other Benefits.  You shall be eligible for participation in
any health or other group insurance plan which may be established by the Company
or which the Company is required to maintain by law.  You shall receive such
other benefits as the Company may from time to time provide to its employees.

4      Other Activities During Employment. You will not during the term of this
Agreement undertake or engage in any other employment, occupation or business
enterprise other than one in which you are an inactive investor.

5      Confidentiality.

5.1   You agree to keep confidential, except as the Company may otherwise
consent in writing, and, except for the Company’s benefit, not to disclose or
make any use of at any time either during or subsequent to may employment, any
Inventions (as hereinafter defined), trade secrets, confidential information,
knowledge, data or other information of the Company and/or its subsidiaries
relating to products, processes, know-how, designs, formulas, test data,
customer lists, business plans, marketing plans and strategies, pricing
strategies, or other subject matter pertaining to any business of the Company or
any of its subsidiaries, which you may produce, obtain, or otherwise acquire
during the course of your employment, except as herein provided.  You further
agree not to deliver, reproduce or in any way allow any such trade secrets,
confidential information, knowledge, data or other information, or any
documentation relating thereto, to be delivered to or used by any third parties
without specific direction or consent of a duly authorized representative of the
Company.

5.2   In the event your employment with the Company terminates for any reason
whatsoever, you agree to promptly surrender and deliver to the Company all
records, materials, equipment, drawings, documents and data of which you may
obtain or produce during the course of your employment, and you will not take
with you any descriptions containing or pertaining to any confidential
information, knowledge or data of the Company and/or its subsidiaries which you
may produce or obtain during the course of your employment.

6      Proprietary Information and Inventions.  You agree to execute, deliver
and be bound by the provisions of the Company’s Proprietary Information and
Inventions Agreement.

3


--------------------------------------------------------------------------------


7      Post-Employment Activities.

7.1   For a period of one (1) year after the termination or expiration, for any
reason, of your employment with the Company, absent the Company’s prior written
approval, you will not directly or indirectly engage in activities similar or
reasonably related to those in which you shall have engaged hereunder during the
two years immediately preceding termination or expiration, nor render services
similar or reasonably related to those which you shall have rendered hereunder
during such two years to or for any person or entity whether now existing or
hereafter established, which directly competes with (or proposes or plans to
directly compete with) the Company and/or any of its subsidiaries (‘Direct
Competitor’) in any line of business engaged in or under development by the
Company and/or any of its subsidiaries, nor shall you entice, induce or
encourage any of the Company’s other employees to engage in any activity which,
were it done by you, would violate any provision of the Company’s Proprietary
Information and Inventions Agreement or this Section 7. 

7.2   No provisions of this Agreement shall be construed to preclude you from
performing the same services which the Company hereby retains you to perform for
any person or entity which is not a Direct Competitor of the Company and/or any
of its subsidiaries upon the expiration or termination of your employment (or
any post-employment consultation) so long as you do not thereby violate any term
of the Company’s Proprietary Information and Inventions Agreement.

8      Remedies.   Your obligations under the Proprietary Information and
Inventions Agreement and the provisions of Sections 6,7,8 and 9 of the Agreement
(as modified by Section 10, if applicable) shall survive the expiration or
termination of your employment (whether through your resignation or otherwise)
with the Company.  You acknowledge that a remedy at law for any breach or
threatened breach by you of the provisions of the Proprietary Information and
Inventions Agreement or Section 7 would be inadequate and you therefore agree
that the Company shall be entitled to injunctive relief in case of any such
breach or threatened breach.

9      Assignment.  This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties, but, except as to any such
successor or assignee of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or by you, except by operation
of law.

10    Interpretation.  IT IS THE INTENT OF THE PARTIES THAT in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision

4


--------------------------------------------------------------------------------


had never been contained herein.  MOREOVER, IT IS THE INTENT OF THE PARTIES THAT
in case any one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to duration, geographical scope,
activity or subject, such provision shall be construed by limiting and reducing
it as determined by a court of competent jurisdiction, so as to be enforceable
to the extent compatible with applicable law.

11    Notices.  Any notice which the Company is required to or may desire to
give you shall be given by personal delivery or registered or certified mail,
return receipt requested, addressed to you at your address of record with the
Company, or at such other place as you may from time to time designate in
writing.  Any notice which you are required or may desire to give to the Company
hereunder shall be given by personal delivery or by registered or certified
mail, return receipt requested, addressed to the Company at its principal
office, or at such other office as the Company may from time to time designate
in writing.  The date of personal delivery or the date of mailing of any notice
under this Section 11 shall be deemed to be the date of delivery thereof. 

12    Waivers.  If either party should waive any breach of any provision of this
Agreement, such party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.

13    Complete Agreement; Amendments.  The foregoing is the entire agreement of
the parties with respect to the subject matter hereof, superseding any previous
oral or written communications, representations, understanding, or agreements
with the Company or any officer or representative thereof.  Any amendment to
this Agreement or waiver by the Company of any right hereunder shall be
effective only if evidenced by a written instrument executed by the parties
hereto, upon authorization of the Company’s Board of Directors. 

14    Headings.  The heading of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning of this Agreement. 

15    Counterparts.  This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement. 

16    Governing Law.  This Agreement shall be governed by and construed under
Massachusetts law (without regard to its conflict of law principles).  The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of the
state and federal courts sitting in Boston, Massachusetts for the resolution of
any disputes arising hereunder.

5


--------------------------------------------------------------------------------


If you are in agreement with the foregoing, please sign your name below and also
at the bottom of the Proprietary Information and Inventions Agreement, whereupon
this Agreement shall become binding in accordance with its terms.  Please then
return this Agreement to the Company.  (You may retain for your records the
accompanying counterpart of this Agreement enclosed herewith).

 

Very truly yours,

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By:

     /s/ David B. Eisenhaure

 

 

David B. Eisenhaure, President & CEO

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ David E. O’Neil

 

 

David E. O’Neil

 

 

6


--------------------------------------------------------------------------------